467 F.2d 219
UNITED STATES of America, Plaintiff-Appellee,v.Robert Josef SANIGER, Defendant-Appellant.
No. 72-1128.
United States Court of Appeals,Ninth Circuit.
Aug. 4, 1972.

Philip F. Jones, of Jones, Tollefson & Velasco, San Fernando, Cal., for defendant-appellant.
William B. Keller, U. S. Atty., Les Osborne, Eric A. Nobles, Asst. U. S. Attys., Los Angeles, Cal., for plaintiff-appellee.
Before MERRILL and WRIGHT, Circuit Judges, and NIELSEN,* District Judge.
PER CURIAM:


1
Classified I-A, appellant filed form 150 claiming conscientious objection and presenting a prima facie case for such classification.  His local board considered his application and rejected it, stating only "Sincerity questionable."  Appellant requested and received a personal interview at the conclusion of which the board again classified him I-A, stating:


2
"Form 150 considered-Registrant did not affirmatively meet the burden of showing sincerity.  Evidence-vague and newly formed for convenience rather than sincerity of belief."


3
On appeal the appeal board retained the I-A classification without statement of reasons.  Thereafter appellant refused induction, for which he was tried and convicted.


4
The basis for the board's disbelief of appellant does not appear.  The possibilities suggested by counsel in brief do not provide basis in fact.  See, Christensen v. Franklin, 456 F.2d 1277 (9th Cir. 1972); Tressan v. Laird, 454 F.2d 761 (9th cir. 1972); United States v. Hayden, 445 F.2d 1365, 1372-1373 (9th Cir. 1971); United States v. Haughton, 413 F.2d 736, 743 (9th cir. 1969).


5
Judgment reversed.



*
 Honorable Leland C. Nielsen, United States District Judge for the Southern District of California, sitting by designation